Citation Nr: 0714078	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  96-13 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision granting entitlement to 
service connection for lumbosacral strain and assigning a 10 
percent initial disability rating.  The issue has been 
previously remanded three times by the Board and the most 
recent supplemental statement of the case was issued in 
October 2006.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's lumbosacral 
strain has been primarily characterized by symptoms of pain 
and muscle spasm on extreme forward bending; however, there 
is no listing of the whole spine, positive Goldthwaite's 
sign, marked limitation on forward bending, loss of lateral 
motion, narrowing/irregularity of the disc spaces, severe 
limitation of motion due to lumbosacral strain as range of 
motion is largely within normal limits both with and without 
pain.

2.  More than moderate intervertebral disc syndrome has never 
been documented, nor has any specific associated significant 
neurologic impairment been definitively shown to be related 
to a herniated disc.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.14, 4.21, 
4.25, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5295, 5293 (as 
in effect prior to September 23, 2002), Diagnostic Code 5292, 
5293 (as in effect post September 23, 2002), and Diagnostic 
Code 5237, 5243 (as in effect post September 26, 2003) 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, when 
the veteran has filed a claim for service connection, the 
five elements of a substantiated and completed claim include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In partial compliance with the duty to notify, the veteran 
was notified of the first and second elements of the duty to 
notify in an August 2002 letter.  The veteran has not been 
prejudiced by lack of notification; however, because he was 
issued supplemental statements of the case in August 2002, 
August 2005, and October 2006, each of which contained the 
entire language of 38 C.F.R. § 3.159, and a complete 
notification letter in May 2006 including the further 
elements of a claim as outlined in Dingess. Overall, the 
veteran has not been prejudiced by inadequate notice because 
he has been provided with every opportunity to submit 
evidence and argument in support of his claim as evidence by 
the notification letter and statements of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, 
afforded the veteran multiple VA spine examinations, and 
attempted to obtain the veteran's private medical records.  
An additional VA examination is unnecessary as the veteran's 
VA treatment records and the most recent VA examination 
effectively describe his current symptoms and there has been 
no claim made that his symptoms have worsened since the last 
examination.  In all, there does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO and any defect in notice is 
thereby harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Therefore, the veteran is not prejudiced by 
the Board's adjudication of his claim.

II.  Claim for Increased Initial Disability Rating

The veteran has appealed the initial disability rating 
assigned for lumbosacral strain.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Disability evaluations are determined by 
comparing the veteran's current symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  All potentially 
applicable diagnostic codes must be considered when 
evaluating a disability.  However, care must be taken not to 
evaluate the same manifestations of disability under more 
than one applicable code.  38 C.F.R. § 4.14.  When applying 
the rating schedule, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  
When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Each disability 
must be viewed in relation to its history and there must be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.

The Board initially notes that the criteria by which the 
veteran's spine disability can be rated have changed twice 
during the pendency of the veteran's appeal.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5295; 
see also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified as 38 C.F.R. § 4.71a 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5295 (which pertained to lumbosacral strain) 
were changed effective from September 23, 2002.  The rating 
schedule for the spine was changed effective September 26, 
2003, at which time DC 5295 was changed to DC 5237.

The veteran's lumbosacral strain was evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect prior to 
September 23, 2002), as 10 percent disabling.  This 10 
percent rating corresponds to lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo- arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent rating is warranted where 
the limitation of motion in the lumbar spine is slight, a 20 
percent rating is warranted where the limitation of motion in 
the lumbar spine is moderate, and a 40 percent evaluation is 
assigned for severe limitation of motion.  The Board observes 
that the words "mild," "moderate," and "severe" are not 
defined in the VA rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  The Board further observes that 
normal ranges of motion for the thoracolumbar spine were 
promulgated in the most recent edition of the Code of Federal 
Regulations.  38 C.F.R. § 4.71a (Plate V).  The normal ranges 
of motion for the thoracolumbar spine are as follows: Flexion 
95 degrees; Extension 35 degrees; Lateral flexion 
(bilaterally) 30 degrees; Rotation (bilaterally) 30 degrees.  
Id.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides a 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; [...] or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; [...] or, muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for [...] forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  Id.  Note 
(1).  As will be shown below, the veteran's neurologic 
symptoms associated with his lumbosacral strain have not been 
thoroughly diagnosed and do not present with symptoms 
warranting an additional disability rating.  

Under the old version for intervertebral disc syndrome, a 10 
percent evaluation was assigned for mild symptoms.  A 20 
percent rating was assigned for moderate symptoms with 
recurring attacks.  A 40 percent evaluation was assigned for 
severe, recurring attacks with intermittent relief.  A 60 
percent evaluation, the highest rating under this diagnostic 
code, was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  Under the revised criteria, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).  A 20 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6) 
(2005).  With respect to evaluating intervertebral disc 
syndrome, effective September 26, 2003, incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months will be rated 10 
percent.  A 20 percent evaluation will be assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a.  Therefore, the Board will address whether the veteran 
is entitled to a higher rating under either the old or the 
new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3- 
2000, 65 Fed. Reg. 33,421 (2000).

The veteran's medical records include VA and private 
treatment records as well as four VA examinations of the 
veteran's spine.  VA treatment records generally show ongoing 
treatment for pain associated with lumbosacral strain.  
Specifically, a November 1996 treatment note indicates that 
the veteran had muscle spasms as related to low back pain.  

An April 1997 VA examination noted that the veteran had "no 
postural abnormalities of the back," "no fixed deformities 
of the back," and "full and complete range of motion of the 
lumbar spine" despite the fact that "there is evidence of 
severe lumbosacral paravertebral muscle spasm."  The veteran 
was also noted to have had "exquisite pain objectively on 
forward flexion and backward extension of the lumbar spine."  
The veteran complained of low back pain with "occasional 
radiation to left lateral aspect associated with numbness and 
cramps in the left leg.  Pain worsens upon bending forward."  
The veteran was diagnosed as having "low back sprain with a 
clinical left S1 radiculopathy" and "focal posterior 
midline herniated nucleus pulposus at L5-S1 and a L4-L5 
bulging disc by MRI 4/25/97."

A June 1997 VA examination served as an addendum to the April 
1997 examination.  The examiner then noted that the "focal 
posterior midline herniated nucleus pulposus at L5-S1 and a 
L4-L5 bulging disc is related to SC lumbosacral strain."

The veteran underwent a further VA examination of his spine 
in June 1999.  At this time, the examiner noted that the 
veteran complained of "a constant localized moderate low 
back pain associated with loss of balance of the left leg 
while walking.  No other symptomatology reported in the legs.  
No bowel or bladder dysfunction."  The veteran reported no 
doctor visits in the previous year due to his low back pain.  
The veteran reported that he was working part-time as a mail 
carrier and had not been absent from work at any time due to 
his low back disability.  The range of motion of the 
veteran's lumbar spine was measured as 85 degrees of forward 
flexion, 30 degrees of backward extension, 40 degrees of 
lateral flexion, and 35 degrees of rotation.  No pain was 
noted to be associated with the range of motion as measured 
and no objective evidence of painful motion was noted despite 
the fact that on palpation, moderate lumbar paravertebral 
muscle spasm was noted along with mild tenderness.  The 
veteran's motion was determined to be within normal limits 
and he had no muscle atrophy and a normal gait.

A private medical record dated July 1999 indicates there was 
no evidence of radiculopathy or neuropathy.

The final VA examination of the veteran's spine was given in 
June 2005 and he was diagnosed as having lumbosacral strain.  
The veteran complained of "a low back pain with radiation to 
the lateral legs, up to the feet associated with cramps in 
the thigh.  He refers symptomatology with more intensity on 
the right leg.  No history of fecal or urinary 
incontinence."  The veteran reported seeing his doctor three 
times as a result of low back pain; however, he also was 
noted to have remained employed as a mail carrier and that 
lifting the bag was a precipitating factor in the pain.  The 
veteran noted having three to five episodes of acute low back 
pain which functionally impaired him for four to five weeks 
at a time.  The veteran reported being absent from work for a 
total of 3 and a half months as a result of his low back 
disability.  Upon examination, the examiner noted that the 
veteran's spine appeared normal.  The veteran's range of 
motion was measured as forward flexion from 0 to 45 degrees, 
extension from 0 to 45 degrees, left and right lateral 
flexion from 0 to 45 degrees, and left and right lateral 
rotation from 0 to 80 degrees.  No pain on motion was noted.  
Upon neurological examination, it was noted that the veteran 
"has diminished pinprick and smooth sensation in the legs, 
not following any specific dermatomal pattern 
(nonradicular)."  No atrophy was noted, the veteran had a 
negative straight leg raising and negative Lasegue's sign 
bilaterally.  The veteran also noted having been put on bed 
rest by his private doctor for two to five weeks at a time on 
several occasions.  The veteran was requested to give more 
information so that the private medical records could be 
sought; however, the veteran did not respond.

VA treatment records from 2003 and 2005 indicate complaints 
of low back pain but noted full range of motion, adequate 
muscle tone, and no deformities.

Based on the above evidence of muscle spasm and painful 
motion, the veteran is entitled to a 20 percent disability 
rating, but no higher, under Diagnostic Code 5295 from the 
date of his initial claim in November 1994.  The veteran does 
not exhibit symptoms warranting a rating in excess of 20 
percent under Diagnostic Code 5295 (as in effect prior to 
September 23, 2002) as he does not present with symptoms of 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation on forward bend, loss of lateral motion, or 
narrowing/irregularity of the disc spaces.  Nor do the 
veteran's symptoms warrant a rating in excess of 20 percent 
under Diagnostic Code 5292 (as in effect after September 23, 
2002) because he does not exhibit severe limitation of motion 
due to lumbosacral strain as his range of motion is largely 
within normal limits both with and without pain.  Nor do the 
veteran's symptoms warrant a rating in excess of 20 percent 
under Diagnostic Code 5237 (as in effect after September 26, 
2003) as his range of motion measurements do not show 
restrictions to the required degree nor does the medical 
evidence indicate muscle spasm resulting in an abnormal gait 
or abnormal spinal contour.  As for rating under IDS, while 
the veteran repeatedly claims incapacitating episodes for 
which bed rest was required for weeks at a time several times 
a year, there is no medical evidence of record indicating a 
doctor prescribing said bed rest for such an episode at any 
time.  The veteran was issued a letter in May 2006 in which 
he was requested to send all private medical records 
regarding his back disability and no response was received.  
Without medical evidence of a doctor prescribing bed rest for 
an incapacitating episode, the veteran is not entitled to an 
increased rating under the criteria for IDS.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain in the lower back.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998).  In this regard, the Board 
initially notes that as for DC 5237, while the evidence shows 
chronic pain, the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 20 percent 
at this time.  In particular, the Board notes the lack of 
evidence of such findings as limitation of motion, loss of 
strength and muscle atrophy due to lower back pain.  In 
summary, when the ranges of motion in the lumbosacral spine 
are considered together with the evidence showing functional 
loss, to include the findings pertaining to neurological 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy in the lower back, as shown in the VA Spine 
examination reports, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.

In reaching this decision, the Board has considered the 
veteran's statements. However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 20 percent, 
but no higher, is granted for lumbosacral strain, subject to 
regulations governing awards of monetary benefits.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


